NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-1449
                                      ____________

                                  DAVID CALHOUN,

                                                     Appellant

                                           v.

    *SECRETARY PENNSYLVANIA BOARD OF PROBATION AND PAROLE;
       KENYA MANN; JOEL GOLDSTEIN, All In Their Individual Official
                    Capacities and as Agents In Fact

               *(Party Terminated Pursuant to Court Order dated 09/05/14)
                                    ____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 2-08-cv-00458)
                     District Judge: Honorable Ronald L. Buckwalter
                                      ____________

                               Argued November 18, 2015

       Before: McKEE, Chief Judge, AMBRO and HARDIMAN, Circuit Judges.

                                (Filed: December 3, 2015)
Richard J. Albanese (Argued)
Ari R. Karpf
Karpf, Karpf & Cerutti
3331 Street Road
Suite 128, Two Greenwood Square
Bensalem, PA 19020
       Attorneys for Plaintiff-Appellant
Elizabeth S. Mattioni (Argued)
Charlene K. Fullmer
Margaret L. Hutchinson
Office of United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106
       Attorneys for Defendants-Appellees
                                    ____________

                                        OPINION*
                                      ____________

HARDIMAN, Circuit Judge.

       David Calhoun appeals two District Court orders: one dismissing his Bivens claims

against Assistant United States Attorneys Kenya Mann and Joel Goldstein and the other

denying his motion for reconsideration. Calhoun claims the facts he pleaded, viewed in

the light most favorable to him, permit the inference that Mann and Goldstein violated his

clearly established constitutional rights when they caused him to be unlawfully detained

from February 23, 2006, until April 17, 2006.

       As was made manifest at oral argument, Calhoun’s case is based on a faulty

premise. The public record, which includes opinions of the Pennsylvania state courts,

demonstrates that Calhoun was lawfully held on a state detainer until April 4, 2006. See

Calhoun v. Pa. Bd. of Prob. & Parole, 2007 WL 8058363, at *1 (Pa. Commw. Ct. Nov. 9,



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
                                             2
2007). Accordingly, Calhoun’s claim that Mann recklessly misled and obstructed prison

staff in March 2006 by stating that Calhoun was lawfully detained is without foundation.

Because Calhoun was lawfully detained at the time of the alleged conversation, Mann

accurately reported his detention status.

       Having determined that Mann’s statement is not actionable, Calhoun’s remaining

allegations are bald assertions of wrongdoing that are not credited at the motion to

dismiss stage. See Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005). And any attempt

to amend the complaint to account for the fact that Calhoun was lawfully held at the time

Mann made her statement would be futile. See Grayson v. Mayview State Hosp., 293 F.3d

103, 108 (3d Cir. 2002).

       For the reasons stated, we will affirm the District Court’s judgments.




                                             3